Case 1:07-cr-00385-WS-MU Document 211 Filed 09/29/20 Page 1 of 1          PageID #: 1534




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


  JEREMIAH HALE,                         :

        Petitioner,                      :
                                                 CIVIL ACTION NO. 09-0494-WS-MU
                                         :
  vs.                                            CRIMINAL NO. 07-0385-WS-MU
                                         :
  UNITED STATES OF AMERICA,
                                         :
        Respondent.


                                        ORDER

        After due and proper consideration of the issues raised, and a de novo

  determination of those portions of the recommendation to which objection is made, the

  recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and dated

  August 11, 2020, is ADOPTED as the opinion of this Court.

        DONE this 2 8 t h day of       September              , 2020.

                                    s/William H. Steele
                                   UNITED STATES DISTRICT JUDGE




                                             2
